           Case 6:18-cv-00041-MK      Document 38           Filed 09/18/19   Page 1 of 15




D. Michael Reilly, admitted pro hac vice
reillym@lanepowell.com
LANE POWELL PC
1420 Fifth Avenue, Suite 4200
Seattle, Washington 98111-9402
Telephone: 206.223.7000


Bruce C. Hamlin, OSB No. 792542
hamlinb@lanepowell.com
Hans N. Huggler, OSB No. 144993
hugglerh@lanepowell.com
LANE POWELL PC
601 SW Second Avenue, Suite 2100
Portland, Oregon 97204-3158
Telephone: 503.778.2100

Attorneys for Metropolitan Life Insurance Company




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                     EUGENE DIVISION



JANE A. MEDEFESSER,                                        Case No. 6:18-CV-00041-MK

                                    Plaintiff,
                                                           Defendant's
         v.                                                OBJECTIONS TO FINDINGS AND
                                                           RECOMMENDATION
METROPOLITAN LIFE INSURANCE
COMPANY,

                                 Defendant.


                                    I. INTRODUCTION

         In this ERISA benefits case, Jane Medefesser (“Medefesser”) asserts that as of March

2017, she was entitled to continued disability benefits from MetLife beyond the two years of

benefits she had already received, because she remained physically and cognitively limited by


PAGE 1 -           DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                            LANE POWELL PC
                                  601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1               PORTLAND, OREGON 97204-3158
                                      503.778.2100 FAX: 503.778.2200
            Case 6:18-cv-00041-MK        Document 38           Filed 09/18/19   Page 2 of 15




fibromyalgia and Sjogren’s disease. Yet in July 2017, Medefesser’s own treating rheumatologist

reported Medefesser “ha[d] an arthritic condition which is being treated and followed” but was

“not functionally limiting.”     (AR 686) 1      In addition, Medefesser’s primary care physician

reported that “from a cognitive stand point alone she would be able to perform sedentary office

work” with some physical limitations. (AR 665.) And over the life of Medefesser’s claim,

MetLife obtained eight expert independent medical opinions on her condition, including an in-

person independent medical examination only months before MetLife terminated benefits. Only

one of those eight independent physicians concluded Medefesser was sufficiently functionally

limited so as to preclude work—and MetLife paid disability benefits to Medefesser for two years

based upon that opinion, only terminating benefits when more recent medical opinions indicated

improvement in Medefesser’s condition, and the plan’s definition of disability changed.

           Yet despite the substantial evidence weighing against Medefesser’s assertion of

continued total disability, Magistrate Judge Kasubhai’s Findings and Recommendation (“F&R”)

focuses and relies on that single, stale medical opinion to the exclusion of all the other

independent medical opinions (including several more timely opinions); incorrectly concludes

that the 2016 medical opinion supports a finding of permanent disability; and recommends that

the Court grant judgment in Medefesser’s favor and order MetLife to resume payment of benefits

unless MetLife can demonstrate Medefesser’s condition has “improved” in the future. (ECF No.

36.) The F&R’s conclusion is factually and legally wrong, and the Court should reject the F&R

in full.

           The F&R arrives at the wrong conclusion through errors of law that render its analysis

fatally flawed. The F&R improperly shifts the burden of proof to MetLife, wrongly discounts

the substantial evidence unfavorable to Medefesser (including an in-person independent medical


1
  In this case, the Court reviewed the “record of decision” constituting the records and
correspondence relied upon by MetLife in determining Medefesser’s eligibility for benefits
under her employee welfare benefits plan. Those documents were lodged with the Clerk of
Court (ECF No. 15) and cited by page number as marked using the “AR” prefix.
PAGE 2 -           DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                               LANE POWELL PC
                                     601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1                  PORTLAND, OREGON 97204-3158
                                         503.778.2100 FAX: 503.778.2200
           Case 6:18-cv-00041-MK            Document 38           Filed 09/18/19   Page 3 of 15




examination and two comprehensive specialist medical opinions), and overemphasizes a single,

stale medical opinion based on old medical evidence to conclude Medefesser is totally disabled.

And the F&R recommends this Court impose an on-going burden of proof on MetLife contrary

to the Plan’s terms and in direct conflict with the principles of ERISA law. For those reasons

and the reasons set out in MetLife’s underlying briefs at ECF Nos. 23 & 29, the Court should

reject the F&R, enter judgment for MetLife, and dismiss this suit with prejudice.

                                        II. SUMMARY OF FACTS

         A detailed statement of the facts appears in MetLife’s Response in Opposition to

Plaintiff’s Motion for Judgment Pursuant to Federal Rule of Civil Procedure 52(a) and

Defendant’s Cross Motion at ECF No. 24, pages 7 through 30. Those facts can be summarized

as follows:

         Medefesser, a software engineer, which is a sedentary position, stopped working on

March 7, 2014. Medefesser applied for short- and long-term benefits disability benefits from

MetLife pursuant to the terms of the Group Short Term and Long Term Disability Plan for

Employees of Juniper Networks, Inc. (the “Plan”), for which MetLife was the claim

administrator.          (AR 575-633.)   At that time, Medefesser was required to demonstrate her

condition rendered her unable to perform her “own occupation.” (AR 598.) MetLife obtained

numerous independent expert physician opinions of Medefesser’s condition, all of which

concluded she was not so limited. But after a single expert opined that Medefesser’s records

suggested she was physically unable to perform sedentary work for a full 8-hour day as of early

2016, MetLife approved Medefesser for long-term benefits and paid benefits for two years.

         Soon after approving Medefesser for benefits, MetLife received information that she was

acting as caregiver for her chronically-ill mother, raising questions as to her stated inability to

work. Critically, the Plan’s two-year “own occupation” period was also coming to a close, and

to maintain benefits Medefesser was required to prove eligibility under the more stringent

requirement that she be unable to work at “any occupation.” Accordingly, MetLife reviewed


PAGE 3 -           DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                                  LANE POWELL PC
                                        601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1                     PORTLAND, OREGON 97204-3158
                                            503.778.2100 FAX: 503.778.2200
           Case 6:18-cv-00041-MK        Document 38           Filed 09/18/19       Page 4 of 15




Medefesser’s eligibility for continued benefits, including obtaining an in-person physical

examination by an expert in occupational medicine. That examination, contemporary medical

evidence, and other expert medical opinions showed that Medefesser was both cognitively and

physically capable of full-time sedentary work as of March 2017, making her ineligible for

continued benefits under the express terms of the Plan.                  MetLife terminated Medefesser’s

benefits, and after unsuccessful appeals, this suit followed.

         On September 5, 2019, Magistrate Judge Kasubhai issued the F&R recommending the

Court grant judgment in favor of Medefesser.             (ECF No. 36.)         The F&R erroneously (1)

retroactively applies the “any occupation” disability standard and finds Medefesser met that

standard as of 2014; (2) discounts contemporary evidence and independent medical expert

opinions in favor of the now-stale opinion of a single reviewing physician that was based on

medical evidence that is no longer current; (3) recommends that this Court impose an evidentiary

burden foreign to the Plan that requires MetLife to demonstrate Medefesser’s condition has

“improved” prior to any subsequent termination of benefits, and (4) concludes that MetLife had

not shown that Medefesser’s condition had “improved” as of 2017. (Id. at 9-23.) On these

findings, the F&R concluded Medefesser remained eligible for benefits when they were

terminated in March 2017. (Id.)

         For the reasons set out below, the F&R’s analysis is fatally flawed. The Court should

reject the F&R and enter judgment in favor of MetLife.

                                 III. STANDARD OF REVIEW

A.       Standard of Review by District Court on Findings and Recommendation.
         This Court’s evaluation of the F&R is governed by 28 U.S.C. § 636(b)(1), which

provides that when a party files objections to a magistrate judge’s findings and recommendation,

the district judge “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1)(C).

Rule 72(b) likewise provides that a district judge “must determine de novo any part of the


PAGE 4 -           DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                              LANE POWELL PC
                                    601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1                 PORTLAND, OREGON 97204-3158
                                        503.778.2100 FAX: 503.778.2200
           Case 6:18-cv-00041-MK       Document 38           Filed 09/18/19   Page 5 of 15




magistrate judge’s disposition that has been properly objected to.”           That review includes

resolving ‘issues of fact as well as issues of law.’” Hamilton v. Silven, Schmeits & Vaughan,

P.C., No. 09-CV-01094-SU, 2011 WL 6888564, at *6 (D. Or. Dec. 23, 2011) (Simon, J.)

(quoting Stern v. Marshall, 131 S. Ct. 2594, 2609 (2011) (internal quotation marks and citation

omitted)).

B.       Underlying Standard of Review.
         The issue in this ERISA case is straightforward: As of March 9, 2017, was Medefesser

eligible for benefits under the terms of her disability benefits Plan? See Abatie v. Alta Health &

Life Ins. Co., 458 F.3d 955, 963 (9th Cir. 2006) (on de novo review, “[t]he court simply proceeds

to evaluate whether the plan administrator correctly or incorrectly denied benefits * * *.”).

         At the claims stage and here on review, Medefesser has the burden of proving her

entitlement to benefits. See Muniz v. Amec Constr. Mgmt., 623 F. 3d 1290, 1294 (9th Cir. 2010).

(AR 607.) ERISA claims reviewed de novo are tried on the record pursuant to Federal Rule of

Civil Procedure 52. See Rabbat v. Standard Ins. Co., 894 F. Supp. 2d 1311, 1314 (D. Or. 2012)

(“a trial on the administrative record, which permits the court to make factual findings, evaluate

credibility, and weigh evidence, appears to be the appropriate proceeding to resolve the

dispute.”) (citations omitted). As explained in detail below, the F&R erred by imposing a

different standard, requiring MetLife to prove Medefesser’s condition had “improved” from the

time she had been approved to receive benefits under a different, less stringent standard. The

Court should reject the F&R and conclude that Medefesser has not met her burden and was no

longer eligible for benefits as of March 9, 2017.




PAGE 5 -           DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                             LANE POWELL PC
                                   601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1                PORTLAND, OREGON 97204-3158
                                       503.778.2100 FAX: 503.778.2200
           Case 6:18-cv-00041-MK       Document 38           Filed 09/18/19   Page 6 of 15




                                        IV. ARGUMENT

A.       The F&R Erroneously Applied an “Improvement” Standard on De Novo Review,
         Improperly Shifting the Burden of Proof From Medefesser To MetLife and
         Crediting a Single Expert Medical Opinion Finding Her Functionally Limited to the
         Exclusion of the Numerous Opinions (Several More Recent) Finding Her Capable of
         Working.
         The F&R finds that Medefesser’s present and on-going disability was established by the

2016 opinion of Dr. Tracy Schmidt, and holds that Medefesser is entitled to judgment because

MetLife failed to show subsequent improvement in Medefesser’s condition. This erroneous

conclusion flows from the F&R’s incorrect framing of its analysis around Ninth Circuit dicta

from the case Saffon v. Wells Fargo & Co. Long Term Disability Plan. 522 F.3d 863, 870-71

(9th Cir. 2008). There, the Ninth Circuit discussed whether an insurer had engaged in the

ERISA-required “meaningful dialogue” with a disability claimant. In criticizing the insurer’s

claim decision, the court commented that the insurer “had been paying Saffon long-term

disability benefits for a year, which suggests that she was already disabled. In order to find her

no longer disabled, one would expect [her medical records] to show an improvement, not a lack

of degeneration.” Id. at 871. That limited comment, made among numerous other criticisms of

the insurer’s communications with the claimant, led the court to hold the insurer had failed to

meet the “meaningful dialogue” requirement, calling its claim decision and exercise of discretion

into question and to require remand for further consideration of evidence by the district court.
Id. at 873.

         The F&R’s legal reliance on Saffon’s dicta is error. It improperly shifts the burden to

prove entitlement to continuing Plan benefits from Medefesser to MetLife. Muniz, 623 F. 3d at

1294 (burden of proving entitlement to benefits on plaintiff). Saffon’s limited discussion of

“improvement” appeared as part of a critique of an insurer’s exercise of discretion in a case

wherein the court was engaged in an “abuse of discretion” review. See Saffon, 522 F.3d at 869-

73. By contrast, in this case subject to de novo review, MetLife’s analysis and rationale for

terminating benefits (though sound and correct) are not strictly at issue. Rather, the Court’s role


PAGE 6 -           DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                             LANE POWELL PC
                                   601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1                PORTLAND, OREGON 97204-3158
                                       503.778.2100 FAX: 503.778.2200
           Case 6:18-cv-00041-MK        Document 38           Filed 09/18/19   Page 7 of 15




is to itself review the record and determine whether Medefesser was or was not eligible for

benefits under the Plan as of March 17, 2017. Murphy v. Cal. Physicians Servs., 213 F. Supp. 3d

1238, 1243 (N.D. Cal. 2016) (on de novo review, the court “considers the matter anew, as if no

decision had been rendered”). By framing its analysis around an improper evidentiary burden of

“improvement,” the F&R over-weights the stale, point-in-time opinion of Dr. Schmidt, and

grants that single medical opinion—which was not a permanent finding and has since been

superseded by additional expert medical opinions based on updated medical evidence—undue

status as a benchmark MetLife was required to overcome. That approach ignores the voluminous

evidence showing Medefesser’s condition was not severe enough to preclude working at “any

occupation,” including numerous opinions rendered before and after Dr. Schmidt’s review and

the in-person examination, treating physician opinions, and contemporary medical records most

relevant to determining her condition in 2017. See Gary v. Unum Life Ins. Co. of Am., 388

F. Supp. 3d 1254, 1280 (D. Or. 2019) (“The crux of this case centers on the sufficiency of the

medical evidence on or around April 6, 2015, the date on which Defendant determined Plaintiff

no longer established she was disabled under the Plan.”). This is error, and the Court should re-

assess the record focusing on the contemporary medical evidence, which shows Medefesser is no

longer entitled to benefits under the Plan.

         Moreover, even if this were an abuse-of-discretion case, Saffon would have no bearing.

In Saffon, the claimant was approved for and later terminated under the same disability standard.

See Saffon v. Wells Fargo & Co. LTD Plan, 2009 WL 2969687, *3 (C.D. Cal. Sept. 15, 2009)

(on remand) (“after paying benefits to the plaintiff since June 10, 2002, based on a finding that

she was unable to perform her regular occupation, MetLife terminated the benefits retroactive to

June 16, 2003. The termination of benefits was not because of a change in the test for disability

from “own occupation” to “any occupation.” The plan/policy provides for 24 months of benefits

under the “own occupation” definition of disability and the plaintiff had only received one year

of benefits at the time they were terminated.”) By contrast, here MetLife’s decision was made


PAGE 7 -           DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                              LANE POWELL PC
                                    601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1                 PORTLAND, OREGON 97204-3158
                                        503.778.2100 FAX: 503.778.2200
           Case 6:18-cv-00041-MK       Document 38           Filed 09/18/19   Page 8 of 15




concurrent with a change from the less-stringent “own occupation” standard to the more

stringent “any occupation” standard. It is Medefesser who has the burden of showing continued

eligibility for benefits under the more stringent standard, not MetLife’s obligation to show

“improvement” of her condition to justify terminating eligibility.

         The F&R acknowledged this critical distinction between Medefesser’s claim and Saffon.

(ECF No. 36 at 8.) But rather than correctly put Saffon aside when considering the record de

novo, the F&R bootstraps Saffon’s framework into its decision by retroactively applying the

more stringent “any occupation” standard onto the evidence MetLife developed as to

Medefesser’s condition in the “own occupation” period. This approach is inconsistent with de

novo review, and inconsistent with ERISA’s structure and goals. In 2014, MetLife’s fiduciary

obligation to the Plan was to determine whether Medefesser was unable to perform her “own

occupation,” and MetLife investigated Medefesser’s condition to the extent necessary to make

that determination. (AR 1162-64.) Had MetLife’s 2014 obligation been to determine whether

Medefesser’s eligibility under the more stringent “any occupation” standard, it might have

developed further evidence, including obtaining an Independent Medical Examination as it did in

2017. (AR 999-1107.)

         By retroactively imposing the more stringent standard on an earlier time period, the F&R

engaged in an improper apples-to-oranges comparison that treats MetLife’s 2016 appeal decision

as something it was not—an investigation in to Medefesser’s qualification for “any occupation”

benefits. Doing so is inconsistent both with ERISA and the Plan’s express terms, which require

periodic updated proof of continuing disability for continued entitlement to benefits. The Court

should not adopt the F&R’s flawed analysis. Instead, the Court should re-analyze the record,

focusing its de novo inquiry on the contemporary evidence from 2017 showing Medefesser no

longer has cognitive or physical restrictions and limitations preventing sedentary work in “any

occupation” as required by the Plan, and enter judgment in favor of MetLife.




PAGE 8 -           DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                             LANE POWELL PC
                                   601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1                PORTLAND, OREGON 97204-3158
                                       503.778.2100 FAX: 503.778.2200
           Case 6:18-cv-00041-MK       Document 38           Filed 09/18/19   Page 9 of 15




B.       The F&R Improperly Under-Weighted Expert Physician Opinions Concluding
         Medefesser Was Able to Work.
         Compounding the error of applying an “improvement” standard in this de novo case, the

F&R erroneously discounts the opinions of multiple independent expert physicians to reach its

conclusion that Medefesser is entitled to judgment in her favor. In Salomaa v. Honda Long Term

Disability Benefits Plan, the Ninth Circuit held an insurer’s requirement of “objective evidence”

of a claimant’s medical diagnosis of fibromyalgia and chronic fatigue syndrome was an abuse of

discretion, because “[m]any medical conditions depend for their diagnosis on patient reports of

pain or other symptoms, and some cannot be objectively established until autopsy.” 642 F.3d

666, 678 (9th Cir. 2011). The F&R incorrectly criticizes and discounts the opinions of Dr.

Armstrong-Murphy, who personally examined Medefesser, and Dr. Marwah, who reviewed and

opined on Medefesser’s complete medical records, for declining to opine on functional

limitations for “lack of objective evidence.” (ECF No. 36 at 21.) But it is the F&R’s analysis

that is flawed, not the medical opinions.

         First, Salomaa dealt with an insurer’s imposition of an objective evidence requirement

and denial that its insured had a medical condition at all. 642 F.3d at 671. By contrast, MetLife

has never questioned the validity of Medefesser’s diagnoses. Rather, it was MetLife’s obligation
(and this Court’s task) to determine whether Medefesser has shown she remains functionally

limited due to those diagnoses, and thus meets the Plan’s disability standard. Limitation is

observable and testable based on the severity of Medefesser’s symptoms. And the severity of

those symptoms are what is at issue here—Medefesser worked with her conditions for years

before she perceived her symptoms as severe enough to preclude work. (See, e.g., AR 238 (“she
has had a fibromyalgia diagnosis for 1.5 years, but based on symptoms may have had it ten years

or longer”).)

         Second, Salomaa focused on an insurer claim manager’s interpretation of medical

evidence.      Here, by contrast, two independent expert physicians were asked to opine on

Medefesser’s functional limitations, and found they could not opine on limitations without

PAGE 9 -           DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                             LANE POWELL PC
                                   601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1                PORTLAND, OREGON 97204-3158
                                       503.778.2100 FAX: 503.778.2200
          Case 6:18-cv-00041-MK           Document 38           Filed 09/18/19   Page 10 of 15




observable evidence of those limitations. Dr. Armstrong-Murphy, who personally examined

Medefesser, relied on her professional observations and independent examination of Medefesser,

along with Medefesser’s clinical history and testing, to conclude “[a]ll sedentary activities would

be reasonable throughout an 8-hour day at a full-time capacity,” with limitations on bending,

lifting, and overhead activity. (AR 1006.) Likewise, Dr. Marwah, whose opinion the F&R

dismisses as “disingenuous,” recognized the distinction between diagnosis and functional

limitations, and noted the lack of evidence of the latter:
                   While this claimant does have features of fibromyalgia and
                   Sjogren’s syndrome along with ADD and a component of anxiety
                   and depression with multiple stressors personal and family related,
                   this does not indicate that the claimant is not able to perform her
                   job duties. * * *

                   She does not have any abnormal physical exam findings to support
                   a neurological disorder and inability to perform her job. From a
                   rheumatology standpoint, while she does have fibromyalgia with
                   tender points, mild rotator cuff tendinitis, and degenerative lumbar
                   spine disc disease, this should not be an impediment at all to her
                   work performance. Interestingly, the claimant is said to have sleep
                   apnea, but this issue has not been addressed by any of the
                   providers. It is not clear as to when if at all she had a sleep study
                   done. She has not been counseled on sleep hygiene and this could
                   be a relevant factor to her cognitive difficulty and poor
                   functionality in general. There is no objective evidence to
                   support this claimant’s inability to work on a full-time regular
                   basis without any restriction or limitation based on the
                   documentation submitted and the reports from the various
                   providers.

                   The claimant is not considered to be functionally incapacitated
                   from an internal medicine, rheumatology, and neurology
                   standpoint. While she has had documented life stressors and family
                   problems, this would not pose as an impediment to her work
                   ability.

                   As clearly stated above, while Ms. Medefesser has features of
                   fibromyalgia, serological evidence of Sjogren’s syndrome,
                   osteoarthritis of the hands and lumbar spine, and mild rotator
                   cuff tendinitis, this should not pose any impediment to her
                   work performance. She has a component of anxiety, depression,

PAGE 10 -          DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
          Case 6:18-cv-00041-MK          Document 38           Filed 09/18/19   Page 11 of 15




                   multiple life stressors, ADD, and sleep apnea. All of these could
                   be appropriately managed and controlled and she could
                   function at her job without restriction or limitation. She will of
                   course need ongoing appropriate medical care and follow-up. (AR
                   682-83 (emphasis added).)
Dr. Armstrong-Murphy and Dr. Marwah properly found Medefesser was not functionally limited

based on the lack of current clinical medical evidence that she was not physically capable of

work. The F&R improperly discounts those opinions, contributing to its erroneous conclusion

that judgment should be granted in Medefesser’s favor. Accordingly, the Court should reject the

F&R, and after properly analyzing the record, grant judgment in favor of MetLife.

C.       The Evidence Shows Medefesser Was Again Able to Work in 2017, And Therefore
         Longer Eligible for Benefits.
         MetLife’s underlying briefing sets out the evidence establishing Medefesser’s ability to

perform sedentary work in detail. (ECF No. 24 at 35-39; ECF No. 29 at 2-5.) MetLife did what

this court has urged it to do when questions of functionality arise as to difficult-to-measure

conditions such as fibromyalgia and chronic fatigue—it obtained an independent medical

examination. See, e.g., Petrusich v. Unum Life Ins. Co. of Am., 984 F. Supp. 2d 1112, 1122 (D.

Or. 2013). Dr. Armstrong-Murphy, who examined Medefesser, concluded based on her detailed

physical examination and her review of Medefesser’s medical records, that Medefesser was not
limited to the extent she could not perform sedentary work. (AR 999-1007.) Dr. Armstrong-

Murphy’s contemporaneous examination should be afforded great weight by the Court for

objectively analyzing Medefesser’s capacity to work. The F&R errs in elevating Dr. Supplitt’s

opinions, founded primarily if not solely on Medefesser’s self-reported symptoms, over

Dr. Armstrong-Murphy’s specialized professional assessment of Medefesser’s physical abilities. 2

The expert medical opinions of Dr. Marwah and Dr. Becker further establish that while

Medefesser suffers from fibromyalgia and Sjogren’s disease, the symptoms of those ailments do

2
  Dr. Supplitt’s treatment records reflect limited to no physical examination of Medefesser, and
his opinions appear to rely primarily on Medefesser’s self-reporting. Indeed, it was Medefesser
who initiated her work stoppage, with Dr. Supplitt endorsing it as a “reasonable idea” on the
premise that it would be an eight-to-twelve week down period. (AR 299.)
PAGE 11 -          DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                                LANE POWELL PC
                                      601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1                   PORTLAND, OREGON 97204-3158
                                          503.778.2100 FAX: 503.778.2200
          Case 6:18-cv-00041-MK           Document 38           Filed 09/18/19   Page 12 of 15




not limit her from engaging in sedentary work. (AR 673-683 (Marwah); AR 686-697 (Becker).)

Dr. Marwah’s opinion in particular should be given great weight by the Court—only Dr. Marwah

had the benefit of the complete medical record for review, giving him the best ability to

holistically evaluate Medefesser. See Pearson v. Aetna Life Ins. Co., 2016 WL 2745299, *6

(W.D. Wa. 2016) (granting greater deference to insurer’s medical reviewers, who had access to

treating physician opinions, medical records, and results of in-person examination).

         The F&R also ignores entirely or under-weighs additional key evidence of Medefesser’s

contemporary abilities as of the date of MetLife’s 2017 review. Such evidence includes:

              •    Dr. Karplus, Medefesser’s treating rheumatologist, was consulted
                   by independent neurologist Dr. Becker, and reported that
                   Medefesser had “an arthritic condition” that was not functionally
                   limiting and that “from a rheumatologist’s perspective”
                   Medefesser could return to work. Dr. Karplus also reported that
                   while Medefesser was taking medications to manage her
                   conditions, Dr. Karplus did not believe those medications had
                   “significant side-effects on cognitive or psychiatric aspects of the
                   claimant’s presentation.” (AR 686.) The F&R omits any mention
                   of this evidence, which accords with the opinions of both Dr.
                   Armstrong-Murphy, who examined Medefesser, and of Dr.
                   Marwah, an expert rheumatologist who concluded Medefesser was
                   not functionally limited. (AR 999-1007; AR 673-83.) Notably,
                   Dr. Karplus was sent Dr. Marwah’s analysis for comment and
                   made no response.

              •    Dr. Supplitt, Medefesser’s primary care physician, stated that
                   “from a cognitive stand point alone she would be able to perform
                   sedentary office work but her physical issues seem to preclude
                   that.” (AR 665.) The F&R omits this evidence, failing to note that
                   it accords with both (1) Dr. Karplus’s opinion that Medefesser was
                   not suffering from cognitive medication side effects (AR 686) and
                   (2) the opinion of expert neuropsychologist Dr. Becker, who
                   concluded Medefesser was not cognitively limited. (AR 686-697.)
                   Nor does the F&R reconcile Dr. Supplitt’s opinion on
                   Medefesser’s physical capacity (made on the basis of Medefesser’s
                   self-reports) with the contrary view of Dr. Karplus, Medefesser’s
                   treating rheumatologist best positioned to provide a hands-on view
                   of her functional capacity.

              •    The F&R fails to note that Dr. Goodwin’s 2017 opinion of
                   Medefesser’s cognitive ability was expressly premised on “the
                   nature of [Medefesser’s] prior employment with the likelihood of
                   very little room for error” and does not offer an opinion of
                   Medefesser’s ability to perform sedentary work generally. (AR

PAGE 12 -          DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                                 LANE POWELL PC
                                       601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1                    PORTLAND, OREGON 97204-3158
                                           503.778.2100 FAX: 503.778.2200
          Case 6:18-cv-00041-MK          Document 38           Filed 09/18/19   Page 13 of 15




                   865.)      As discussed above, MetLife approved and paid
                   Medefesser’s claim through the Plan’s entire “own occupation”
                   period, and Medefesser’s ability to perform her “own occupation”
                   is not at issue here.

              •    Nor does the F&R address the opinion of Dr. Leibowitz,
                   Medefesser’s treating psychologist, who noted that “I have no
                   doubt that [Medefesser] would pass a mini mental status exam with
                   flying colors” and only comments on Medefesser’s functional
                   capacity in the context of the skills “required in a high tech
                   industry that demands quick thinking, efficient problem-solving
                   and the meeting of multiple deadlines.” (AR 197-99.) Again, the
                   pertinent question is Medefesser’s ability to perform sedentary
                   work, not her ability to perform her prior occupation.

              •    The F&R omits mention of the evidence showing Medefesser’s
                   symptoms respond well to treatment, including notes from Dr.
                   Supplitt (AR 842, 1279-80) and Dr. Karplus (AR 1581-82, 1584).
                   That evidence accords with Dr. Karplus’s 2017 conclusion that
                   Medefesser was not functionally limited while under treatment,
                   and Drs. Armstrong-Murphy and Marwah’s conclusions of the
                   same.
         In summary, through the combination of its flawed analytic and legal framework,

mistaken reliance on Dr. Schmidt’s opinion as a permanent establishment of disability, improper

discounting of expert opinions under Salomaa, and ignoring medical evidence unfavorable to

Medefesser’s claim for further benefits, the F&R comes to the erroneous conclusion that

Medefesser is entitled to judgment in her favor. But on the full record presented, the Court
should conclude that as of March 2017, the preponderance of the evidence shows Medefesser

was capable of sedentary work, and accordingly was no longer eligible for continued benefits.

Accordingly, the Court should enter judgment in MetLife’s favor.

D.       Even if Medefesser Were Entitled to Judgment in Her Favor (and She is Not),
         Imposing an Ongoing Burden of Showing “Improvement” on MetLife’s Future
         Determinations of Medefesser’s Eligibility for Benefits Violates the Plan Terms and
         ERISA and Constitutes Error.
         The evidence shows that Medefesser was ineligible for benefits as of March 2017, and

the Court should enter judgment in MetLife’s favor. But even if it does not, the Court should

reject the F&R’s recommendation that it order MetLife to “pay [Medefesser’s] LTD claim to the

policy’s [sic, Plan’s] maximum benefit duration absent a showing of improvement in her medical


PAGE 13 -          DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                                LANE POWELL PC
                                      601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1                   PORTLAND, OREGON 97204-3158
                                          503.778.2100 FAX: 503.778.2200
          Case 6:18-cv-00041-MK          Document 38           Filed 09/18/19   Page 14 of 15




condition such that a reasonable physician would conclude that she could “engage with

reasonable continuity in any occupation in which [she] could reasonably be expected to perform

satisfactorily in light of [her] age[,] education[,] training[,] experience[,] station in life[,] and

physical and mental capacity that exists within any of [the] locations [listed.]” (ECF No. 36 at

24.)

         Section 1132(a)(1)(B) of 29 U.S.C. creates a cause of action for a claimant to “recover

benefits * * * under the terms of his plan * * * or to clarify his rights to future benefits under the

terms of the plan.” (Emphasis added.) The F&R’s proposed imposition of a requirement of

“improvement” violates the Plan terms, which impose on Medefesser the continuing burden to

prove her on-going eligibility for benefits.         (AR 607 (“To verify that You continue to be

Disabled without interruption after Our initial approval, We may periodically request that You

send Us Proof that You continue to be Disabled.”).) There is no basis in the Plan for imposing a

burden of finding “improvement” on MetLife, and no statutory power of the Court to do so under

§ 1132(a)(1)(B).        Nor can the Court treat Dr. Schmidt’s 2016 opinion as establishing that

Medefesser’s condition as of that time is permanent for Plan administration purposes—MetLife

has an on-going obligation to the Plan to evaluate all claimants’ eligibility for benefits as

circumstances warrant.        Indeed, courts have rejected requests for such declarations out of

concern for ripeness and the effect of such an order on Plan administrative review processes.

See, e.g., Peer v. Liberty Life Assur. Co., 758 Fed. App’x 882, 884 (11th Cir. 2019). For all

these reasons, if the Court finds Medefesser is entitled to judgment in her favor (which it should

not), it should simply order she be returned to benefits status pursuant to the terms of the

provisions of the Plan. Future benefits under the Plan are not guaranteed.




PAGE 14 -          DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                                LANE POWELL PC
                                      601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1                   PORTLAND, OREGON 97204-3158
                                          503.778.2100 FAX: 503.778.2200
          Case 6:18-cv-00041-MK      Document 38           Filed 09/18/19   Page 15 of 15




                                      V. CONCLUSION

         For the reasons above and the reasons set out in MetLife’s underlying briefs at ECF

Nos. 23 and 29, the Court should reject the F&R, enter judgment for MetLife, and dismiss this

suit with prejudice.

         DATED: September 18, 2019

                                              LANE POWELL PC



                                              By s/ Hans N. Huggler
                                                  D. Michael Reilly, admitted pro hac vice
                                                  Bruce C. Hamlin, OSB No. 792542
                                                  hamlinb@lanepowell.com
                                                  Hans N. Huggler, OSB No. 144993
                                                  hugglerh@lanepowell.com
                                                  Telephone: 503.778.2100
                                              Attorneys for Metropolitan Life Insurance
                                              Company




PAGE 15 -          DEFENDANT'S OBJECTIONS TO FINDINGS AND RECOMMENDATION

                                            LANE POWELL PC
                                  601 SW SECOND AVENUE, SUITE 2100
105460.0084/7785583.1               PORTLAND, OREGON 97204-3158
                                      503.778.2100 FAX: 503.778.2200
